Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerald Welch on 08/12/2022.
The application has been amended as follows: 
Claim 1. …a first pressure sensor having an input for sensing a pressure at a wound site [[(WP)]] and….
Claim 4. …and increasing the power applied to the electric motor if the wound site pressure (WP) is less than a minimum…
Claim 10. …configured to determine [[a]] the flow rate (FR)….
Claim 25. …a manifold configured to be positioned at [[a]] the wound site and adapted to be covered by a drape to form a seal around the wound site for maintaining negative-pressure at [[a]] the wound site;…
…the pump adapted to generate a pump pressure (PP) and further adapted to be fluidly coupled to the manifold 
…wherein the maximum wound site pressure (WPMax) and the minimum wound site pressure (WPMin) are based uponmanifold 
Claim 44. …increasing the power applied to the electric motor if the wound site pressure (WP) is less…
Claim 45. …is determined based upon
Reasons for Allowance
Claims 1-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Gregory et al (US 2018/0264181), Jaecklein et al (US 2016/0184496), Begin et al (US 2016/0136339), Pratt et al (US 2015/0165182), DeBusk et al (US 2015/0133829), Adie et al (WO 2013/064852), and Adams et al (WO 2017/027850). Pratt, Adie, and Adams were cited as X references in the International Search Report.
None of the above references, alone or in combination, teach or reasonably disclose a negative pressure system with a controller that maintains the wound site pressure within a hysteresis control band that includes a maximum wound site pressure and a minimum wound site pressure, where the maximum and minimum wound site pressures are based upon a flow rate of fluid between the pump and the wound site. 
The system of Adie uses the determination of flow rates to determine the presence of a leak in the system. If a leak is detected, the system is shut off or paused. This is in contrast to the claim, which requires the system to remain operating and the measured flow rate to be used to determine the operating pressure bounds for the system. Adams can determine the flow rate and use that to control the negative pressure source so the desired level of pressure is applied to the wound, however the “desired level of pressure” is input by the user rather than determined by the controller based on the flow rate measurement. The other above systems all also lack the specific determination of the maximum and minimum pressure values based on the flow rate of fluid between the pump and the wound site.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/Examiner, Art Unit 3781